Petition for Writ of Mandamus Denied and Memorandum Opinion filed June
18, 2009







 
Petition
for Writ of Mandamus Denied and Memorandum Opinion filed June 18, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00527-CV
____________
 
IN RE JAMES D. STRACHAN, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On June
12, 2009, relator, James D. Strachan, filed a petition for writ of mandamus in
this court.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see also
Tex. R. App. P. 52.  In the petition, relator asks this court to compel the
Honorable Hugo Touchy, sitting by assignment in the 434th District Court of
Fort Bend County, to vacate his May 29, 2009 order overruling relator=s objection to his assignment to hear
relator=s motion to recuse the Honorable
William R. Burke, Jr. and his May 29, 2009 order denying the motion to recuse. 
Relator
has not established his entitlement to the extraordinary relief of a writ of
mandamus.  Accordingly, we deny relator=s petition for writ of mandamus.  
 
PER CURIAM
Panel consists of Justices Anderson,
Seymore, and Brown.